Citation Nr: 0930736	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  08-34 221	)	DATE
	)
	)

THE ISSUES

1.  Whether the Board of Veterans' Appeals (Board) decision 
of September 24, 2008 that denied service connection for 
hypertension, secondary to chronic obstructive pulmonary 
disease (COPD), should be revised or reversed on the grounds 
of clear and unmistakable error (CUE).

2.  Whether the Board of Veterans' Appeals (Board) decision 
of September 24, 2008, that denied service connection for 
coronary artery disease, secondary to COPD, should be revised 
or reversed on the grounds of CUE.



REPRESENTATION

Moving party represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to 
February 1955.

The Veteran seeks revision or reversal of a September 2008 
Board decision that denied service connection for 
hypertension and coronary artery disease, secondary to COPD.  
He requested a hearing in January 2009.  The Veteran did not 
provide good cause for why he needed a hearing and has 
actually submitted numerous statements in support of his CUE 
claim that sufficiently represent his assertions.  Also, 
given the favorable outcome below, the Veteran is not 
prejudiced by the Board proceeding with this claim.

In an October 2008 statement, the Veteran also asserted CUE 
in a March 12, 2007 Board decision.  The Veteran appealed the 
March 2007 Board decision in to the United States Court of 
Appeals for Veterans Claims (Court) and the Court entered a 
decision in July 2009.  Therefore, the Veteran's assertion of 
CUE in the March 2007 decision is moot.  See 38 C.F.R. 
§ 20.1400(b).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  In a September 24, 2008 decision, the Board denied 
entitlement to service connection for hypertension and 
coronary artery disease, secondary to COPD.

2.  The September 24, 2008 decision by the Board was not 
reasonably supported by the evidence then of record and was 
inconsistent with VA law and regulations then in effect.

3.  In a March 2002 decision granting service connection for 
COPD, the Board noted that the Veteran developed nicotine 
addition in service and that nicotine dependence is the 
proximate cause of the Veteran's COPD.  The Board effectively 
granted service connection for nicotine dependence in 
service.  

4.  The medical evidence supports the finding that the 
Veteran's nicotine dependence aggravated his coronary artery 
disease and hypertension.


CONCLUSIONS OF LAW

1.  The September 24, 2008 Board decision denying entitlement 
to service connection for hypertension, secondary to COPD 
contains clear and unmistakable error and is reversed. 38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 3.105(a), 20.1400, 
20.1403, 20.1404 (2008).

2.  The September 24, 2008 Board decision denying entitlement 
to service connection for coronary artery disease, secondary 
to COPD contains clear and unmistakable error and is 
reversed. 38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 
3.105(a), 20.1400, 20.1403, 20.1404 (2008).

3.  The criteria for service connection for coronary artery 
disease secondary to nicotine dependence are met. 38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.300(b)(3), 3.303, 3.310(b) (2008).

4.  The criteria for service connection for hypertension 
secondary to nicotine dependence are met. 38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.300(b)(3), 3.303, 3.310(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A final decision by the Board is subject to revision on the 
grounds of CUE.  If evidence establishes such error, the 
prior Board decision shall be reversed or revised. See 38 
U.S.C.A. § 7111; 38 C.F.R. § 20.1400.

The motion to review a prior final Board decision on the 
basis of CUE must set forth clearly and specifically the 
alleged CUE, or errors, of fact or law in the Board decision, 
the legal or factual basis for such allegations, and why the 
result would have been manifestly different but for the 
alleged error.  Non-specific allegations of failure to follow 
regulations or failure to give due process, or any other 
general, non-specific allegations of error, are insufficient 
to satisfy this requirement.  Motions that fail to comply 
with these requirements shall be dismissed without prejudice 
to re-filing.  See 38 C.F.R. § 20.1404(b); see also Disabled 
American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000).

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  See 
38 C.F.R. § 20.1403(a); see also Damrel v. Brown, 6 Vet. App. 
242 (1994), citing Russell v. Principi, 3 Vet. App. 310 
(1992).

The review for CUE in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made.  To warrant revision of a Board decision on the grounds 
of CUE, there must have been an error in the Board's 
adjudication of the appeal that, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be CUE.  See 38 C.F.R. 
§ 20.1403(b) and (c) (2007); see also Bustos v. West, 179 
F.3d 1378 (Fed. Cir. 1999).

Examples of situations that are not CUE are: (1) a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision; (2) a failure to fulfill VA's 
duty to assist the veteran with the development of facts 
relevant to his or her claim; or (3) a disagreement as to how 
the facts were weighed or evaluated. 38 C.F.R. § 20.1403(d).  
CUE also does not encompass the otherwise correct application 
of a statute or regulation where, subsequent to the Board 
decision challenged, there has been a change in the 
interpretation of the statute or regulation. 38 C.F.R. § 
20.1403(e).

In the September 2008 decision, the Board denied entitlement 
to service connection for hypertension and coronary artery 
disease finding that these conditions were not secondary to 
the Veteran's service-connected COPD or related to his 
service.  The Board also denied the claims on the basis that 
the Veteran was barred from bringing any tobacco-related 
claims with respect to these disabilities.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A §§ 1110, 1131.  In addition, service connection can 
be granted on a secondary basis.  Except as otherwise 
provided in § 3.310(c), disability which is proximately due 
to or the result of a service-connected disease or injury 
shall be service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310.

For claims received by VA after June 9, 1998, a disability or 
death will not be considered service-connected on the basis 
that it resulted from injury or disease attributable to the 
veteran's use of tobacco products during service.  38 C.F.R. 
§ 3.300(a).  The provisions of paragraph (a) of this section 
do not prohibit service connection if secondary service 
connection is established for ischemic heart disease or other 
cardiovascular disease under 38 C.F.R. § 3.310(b).  38 C.F.R. 
§ 3.300(b)(3).

Under 38 C.F.R. § 3.303(c), for claims for secondary service 
connection received by VA after June 9, 1998, a disability 
that is proximately due to or the result of an injury or 
disease previously service-connected on the basis that it is 
attributable to the veteran's use of tobacco products during 
service will not be service-connected under § 3.310(a).  
(This does not preclude consideration under 38 C.F.R. 
§ 3.310(b) for aggravation, however.)

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the September 2008 decision, the Board noted that a 
December 1991 private treatment record shows the first 
diagnosis of hypertension of record.  An August 2004 VA 
treatment record notes assessments of hypertension and 
coronary artery disease.  An August 2007 VA examination 
report notes that the Veteran stated he had first been 
treated for hypertension in 1989 and coronary artery disease 
in 1997.  Thus, the Board conceded that the record shows the 
Veteran currently has hypertension and coronary artery 
disease.

The Veteran is service-connected for COPD.  In the March 2002 
decision granting service connection, the Board found that 
the medical evidence supported a nexus between the Veteran's 
in-service smoking/nicotine dependence, and his current COPD.  
The Board specifically found that "an essential criterion 
for establishing service connection as a result of in-service 
tobacco use-in-service nicotine dependence, a disease-has 
been established."  Thus, the Board effectively granted 
service connection for nicotine dependence in service.  

As the record in September 2008 showed that the Veteran 
currently had hypertension and coronary artery disease and 
was service-connected for COPD, the Board went on to weigh 
the medical evidence and determined that the preponderance of 
the medical evidence demonstrated no relationship between 
these.  A valid CUE claim is not found by contesting that the 
Board did not adequately weigh the facts.  Thus, there is no 
CUE in the Board's determination that there was no 
relationship, either on a direct or aggravation basis, 
between his COPD and his hypertension and coronary artery 
disease.  See 38 C.F.R. § 20.1403(d).  The same goes for the 
Board's finding that there was no direct or presumptive 
relationship between the hypertension and coronary artery 
disease and service.

The Board, however, was clearly and unmistakably erroneous in 
addressing the Veteran's assertion that his heart disease and 
hypertension were secondary to his nicotine dependence that 
started in service.  The Board denied the Veteran's assertion 
on the basis that he filed his service connection claims for 
hypertension and coronary artery disease in 2002, after the 
date that service connection claims based on nicotine-
dependence were allowed, June 8, 1998.  The crux of the 
Veteran's CUE motion is that the Board should have considered 
the fact that he was service-connected for COPD due to 
nicotine addiction and thus his hypertension and coronary 
artery disease should not be precluded from being service-
connected as secondary to his nicotine addiction, as well.  
Specifically, one of the Veteran's many arguments was that 
the Board did not consider 38 C.F.R. § 3.310(b) that 
secondary service connection is established for ischemic 
heart disease or other cardiovascular disease.  (See last 
page of Veteran's October 2008 motion).  

The Board noted in the September 2008 decision that some of 
the medical evidence related the Veteran's coronary artery 
disease and hypertension to his cigarette smoking.  An 
informational medical sheet dated in August 2002 notes that 
smoking is a risk factor for coronary artery disease and 
raises blood pressure.  An April 2005 private examiner noted 
that the heart disease was exacerbated by either heavy 
smoking or COPD.  A July 2005 private medical opinion notes 
that the Veteran's smoking was an added risk factor for his 
coronary artery disease.  In August 2007, the VA examiner 
found that it was a well-accepted medical consensus that 
smoking was a major factor in the etiologies of COPD, 
coronary artery disease, and was a significant factor in 
hypertension.  The Veteran reported that he started smoking 
in 1952 and quit in 1972.    

As noted, one of the exceptions to the bar against nicotine-
dependent claims filed after June 9, 1998 is that if the 
evidence shows that an ischemic heart disease or other 
cardiovascular disease is aggravated by the Veteran's use of 
tobacco-related products during service, then service 
connection can be warranted.  The Board did not consider this 
exception in the September 2008 decision but rather continued 
to deny the claim based on the June 9, 1998 prohibition 
against tobacco-related claims.  

The Board cited to evidence showing a relationship between 
the cigarette smoking and coronary artery disease and 
hypertension and used this as a basis to deny the claims.  
However, if the Board had considered the provisions of 
38 C.F.R. §§ 3.300(b)(3); 3.310(b), the opposite outcome 
would have resulted.  As the Board specifically found in the 
March 2002 decision which effectively granted service 
connection for nicotine dependence, the medical evidence 
shows that the Veteran started smoking and became addicted to 
nicotine in service and supports the finding that the 
Veteran's hypertension and coronary artery disease were 
aggravated by his cigarette smoking.  Given the 2002 Board 
decision, the June 9, 1998 prohibition against tobacco-
related claims is not applicable to this case. 

Thus, the Board made an error in the September 2008 decision 
that if it had not been made would have changed the outcome.  
See 38 C.F.R. § 20.1403(b).  For this reason, there is CUE in 
the September 2008 decision and that decision is reversed.  
As the evidence shows the Veteran became addicted to 
cigarettes in service and later medical evidence supports the 
finding that his coronary artery disease and hypertension 
were aggravated by his cigarette smoking, service connection 
for hypertension and coronary artery disease is warranted 
under the provisions of 38 C.F.R. §§ 3.300(b)(3), 3.310(b).  

A decision of the Board that revises a prior Board decision 
on the grounds of CUE has the same effect as if the decision 
had been made on the date of the prior decision.  38 C.F.R. 
§§ 3.105(a), 20.1406(a).

VA's duties to notify and assist are not applicable to the 
Veteran's allegations of CUE.  See Livesay v. Principi, 15 
Vet. App. 165 (2001).  Moreover, given the favorable outcome 
noted below, no conceivable prejudice to the Veteran could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993). 


ORDER

The Board decision of September 24, 2008, that denied service 
connection for hypertension, secondary to COPD, is reversed 
on the grounds of CUE.  Service connection for hypertension 
is granted.  

The Board decision of September 24, 2008, that denied service 
connection for coronary artery disease, secondary to COPD, is 
reversed on the grounds CUE.  Service connection for coronary 
artery disease is granted. 




                       
____________________________________________
	M. E. LARKIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



